Per Curiam:
Appellant Randall G. Evans appeals the circuit court's denial of a Rule 29.15 motion for post-conviction relief. He raises six points on appeal claiming that the circuit court clearly erred in denying his claims of ineffective assistance of trial counsel. Across his six points, Appellant argues *261that trial counsel was ineffective by failing to raise the issue of self-defense as a defense to the crime charged; by failing to object to comments made by the prosecutor during closing arguments; by failing to show that the State's chief witness was not charged with a crime and using that fact to impeach her credibility; and by failing to effectively introduce the video of a witness's police interrogation such that the same would be admitted or presenting an adequate offer of proof so that its non-admission could be appealed. Appellant claims that there is a reasonable likelihood that he would not have been convicted had his counsel provided effective assistance. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment. Rule 84.16(b).